Title: General Orders, 14 November 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Thursday November 14th 1782Parole Quebec,
                     Countersigns Rockinham, Shrewsbury.
                  
                  For duty tomorrow the 2d Massachusetts regimt.
                  The enormities which have been committed, and daily committing by the soldiery since we have quitted the field are scandalous beyond description and a disgrace to any army; they must and shall be corrected, or the greatest severity take place.  To effect this purpose the commander in chief desires that Major General Gates, the other General officers and commanding officers of brigades, in this Cantonment, will meet at General Gatess quarters tomorrow morning at 10 o’clock and having examined the situation of the camps they will establish such Picquets & Guards, and order such patroles as in their Judgement shall be sufficient to restrain the Soldiers within proper bounds, and every officer from the Major General, to the lowest grade is hereby called upon, for his own credit, as well as the reputation of the service to exert all his abilities to check an evil which is not less dishonorable to the troops than oppressive to the Inhabitants.
                  The disorderly custom of suffering soldiers for whose conduct the officers cannot be responsible, to ramble about the country contrary to the practice of all well regulated Armies, must be abolished; and the mode of giving passes restricted and put upon a proper footing.  none are to be from Camp after retreat beating.
                  The rolls are frequently to be called at irregular hours during the night.
                  A Grand provost will be appointed by the General. and there will be two field officers of the day to superintend the police of this army, who will see that the duties here enjoyned are regularly performed and that summary and exemplary punishments shall be inflicted on offenders.  This order is to be read at these several evening roll callgs and the Colonels or Commanding officers of regiments will be responsible that every soldier under their orders, is made acquainted with it that none may plead ignorance.  It was much the Generals wish to have made the duty: not only while the hutts were in building but through the winter as easy and light as possible to the troops; they must therefore consider that this depends entirely upon their own behavior, for they alone must abide the consequences, if their irregular conduct shall render an increase of duty & rigour indispensable.
                  Congress having been pleased to set a part Thursday the 28th instant as a day of Solemn thanksgiving to god for all his Mercies, The General desires it may be most religiously observed by the army; and that the Chaplains will prepare discourses suitable to the occasion.
                  The regimental Surgeons are desired to make weekly returns of their sick, to Docr Townsend at the flying hospital, New Windsor on Saturdays.
               